Citation Nr: 1544781	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  10-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (diabetes) or due to herbicide exposure.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for bilateral hand disorder, to include peripheral neuropathy and carpal tunnel syndrome and to include as secondary to service-connected diabetes.

6.  Entitlement to an initial disability rating in excess of 20 percent for diabetes.

7.  Entitlement to an initial disability rating in excess of 10 percent prior to October 1, 2010, and in excess of 20 percent after October 1, 2010, for left lower extremity peripheral neuropathy.

8.  Entitlement to an initial disability rating in excess of 10 percent prior to October 1, 2010, and in excess of 20 percent after October 1, 2010, for right lower extremity peripheral neuropathy.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1966 to September 1969, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In connection with this appeal, the Veteran and his wife testified at a hearing before a Decision Review Officer (DRO) on August 17, 2010, at the RO in Waco, Texas.  A transcript of that hearing is of record.

The issues of entitlement to service connection for hypertension and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's currently diagnosed bilateral hearing loss is not due to or related to his military service, to include any noise exposure therein.

2.  The Veteran's currently diagnosed tinnitus is not due to or related to his military service, to include any noise exposure therein.

3.  A bilateral hand disability was not shown in service and the evidence fails to establish that the current Veteran's bilateral carpal tunnel syndrome is related to his active military service or is due to or aggravated by a service connected disability.

4.  The evidence of record does not show that treatment of the Veteran's diabetes has required regulation of activities as defined by VA regulations.

5.  Prior to October 1, 2010, the Veteran's left lower extremity peripheral neuropathy was characterized by mild incomplete paralysis of the external popliteal nerve, and after October 1, 2010, was characterized by moderate incomplete paralysis; severe paralysis has not been shown at any time during the periods on appeal.

6.  Prior to October 1, 2010, the Veteran's right lower extremity peripheral neuropathy was characterized by mild incomplete paralysis of the external popliteal nerve, and after October 1, 2010, was characterized by moderate incomplete paralysis; severe paralysis has not been shown at any time during the periods on appeal.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

3.  The criteria for service connection for bilateral hand disorder, to include peripheral neuropathy and carpal tunnel syndrome, have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

4.  The criteria for a rating in excess of 20 percent for diabetes have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.119, Diagnostic Code 7913 (2015).

5.  The criteria for an initial rating in excess of 10 percent prior to October 1, 2010, and in excess of 20 percent after October 1, 2010, for left lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8521 (2015).

6.  The criteria for an initial rating in excess of 10 percent prior to October 1, 2010, and in excess of 20 percent after October 1, 2010, for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.7, 4.124a, Diagnostic Code 8521 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, and private treatment records have all been obtained.  The Veteran and his wife testified at a DRO hearing in August 2010, but declined a hearing before the Board.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners had a full and accurate knowledge of the Veteran's disabilities and contentions, grounded their opinions in the medical literature and evidence of record, and provided information necessary to rate the service-connected disabilities on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran, nor his representative, has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011).
  
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310(a).  Secondary service connection may also be established for a disability which is aggravated by a service-connected disability.  Compensation may be provided for the degree of disability, but only that degree, over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 8 Vet. App. 374 (1995). 

In order to prevail on the issue of secondary service connection, the record must show (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  Wallin v. West, 11 Vet. App. 509 (1998).

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b).  Hearing loss and tinnitus are both considered to be a "chronic disease", whereas carpal tunnel syndrome is not.
 
Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz are 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley  v. Brown, 5 Vet. App. 155 (1993).

Any Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a)(6)(iii). 

When such a veteran contracts a disease associated with exposure to herbicides under § 3.309(e) that becomes manifest to a compensable degree within the time period specified in 38 C.F.R. § 3.307(a)(6)(ii), the disease will be presumptively considered to have been incurred in service, even though there is no evidence of it during service.

Bilateral Hearing Loss

The Veteran is seeking service connection for bilateral hearing loss.  In January 2008, almost forty years after his separation from service, the Veteran filed a claim seeking service connection for bilateral hearing loss, asserting that he was exposed to acoustic trauma during his military service.  His claim was denied by a May 2009 rating decision.

The STRs do not show any ear or hearing complaints during his service.  The STRs do show that the Veteran denied having any ear trouble at his separation examination in July 1969.  In addition, audiometric testing showed that at both his induction examination in September 1966 and his separation examination in July 1969, he did not have hearing loss for VA purposes.

At an enlistment examination for the National Guard in November 1982, 13 years after his separation from active duty, audiometric testing continued to show that the Veteran did not have hearing loss in either ear for VA purposes.  As such, there is no showing that the Veteran had hearing loss in either ear during service, or within a year of separation from service.

In April 2009, the Veteran was afforded a VA examination.  The audiometric testing showed that the Veteran had high frequency sensorineural hearing loss in both ears.  After interviewing the Veteran, reviewing his claims file, and conducting an examination, the VA examiner opined that the Veteran's hearing loss was less likely as not related to his military service as the Veteran had hearing within normal limits at his entrance and separation examinations, and therefore, his hearing loss appeared to have occurred subsequent to his military service.

Unfortunately, while the examiner confirmed that the Veteran did have a hearing loss disability for VA purposes, she provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's bilateral hearing loss was the result of his military noise exposure.  In providing her opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure; and she interviewed and examined the Veteran.  The examiner also grounded her opinion in the medical literature.  Moreover, this opinion has not been questioned or undermined by any other medical evidence.  As such, the examiner's opinion is found to be highly probative and entitled to great weight.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  For example, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  As such, the Veteran is considered competent to describe his perception of diminished hearing acuity.  However, he is not considered to be competent to offer an opinion concerning the etiology of his hearing loss as such a determination requires both objective audiometric and speech recognition testing, which the Veteran has not shown he is qualified to perform.  As such, the Board concludes that the question of the etiology of the Veteran's bilateral hearing loss disability is not amenable to lay observation alone and is too complex to be addressed by the Veteran.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007). 

As noted above, the VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's hearing loss.  Based on this conclusion, the weight of the evidence is against a finding that the Veteran's bilateral hearing loss either began during or was otherwise caused by his military noise exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.


Tinnitus

The Veteran is also seeking service connection for tinnitus.  In January 2008, almost forty years after his separation from service, the Veteran filed a claim seeking service connection for tinnitus, asserting that he was exposed to acoustic trauma during his military service.  His claim was denied by a May 2009 rating decision.

The Veteran's MOS was an infantryman and he served in the Republic of Vietnam, and thus, noise exposure is conceded.  However, military noise exposure alone is not considered to be a disability; rather, the noise exposure must cause a current disability, such as tinnitus.

The STRs do not show any tinnitus complaints during his service.  Furthermore, at is separation examination in July 1969, the Veteran denied having any ear trouble. 

Likewise, at his National Guard entrance examination in November 1982, the Veteran did not report tinnitus symptoms.  

At the April 2009 VA examination, the Veteran reported having tinnitus for approximately 30 years, or around 1979, ten years after his separation from service.  
As such, there is no showing that the Veteran tinnitus began either during service, or within a year of separation from service.

After interviewing the Veteran, reviewing his claims file, and conducting an examination, the VA examiner opined that the Veteran's tinnitus was less likely as not related to his military service as the Veteran's subjective onset was subsequent to military service.

The Board obtained a VA examination to investigate the etiology of the Veteran's tinnitus.  Unfortunately, while the examiner confirmed that the Veteran did have tinnitus, she provided a well-supported opinion explaining exactly why it was less likely than not that the Veteran's tinnitus was the result of his military noise exposure as his subjective reports of tinnitus were ten years after his separation from service.  In providing her opinion, the examiner was fully apprised of the Veteran's military and post-military noise exposure; and she interviewed and examined the Veteran.  In addition, this opinion has not been questioned or undermined by any other medical evidence.  As such, the examiner's opinion is found to be highly probative and entitled to great weight.

The Board acknowledges that lay testimony is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Here, the Veteran is both competent to report tinnitus, and credible in his report that his tinnitus onset was approximately in 1979, ten years after his separation from service. 

As noted above, tinnitus is a chronic condition.  However, the evidence supports a finding of onset post-service, and thus, a VA examination regarding the etiology of the Veteran's tinnitus was needed.  The VA examiner's opinion is the most probative evidence of record as to the etiology of the Veteran's tinnitus.  Based on this conclusion, the weight of the evidence is against a finding that the Veteran's tinnitus either began during or was otherwise caused by his military noise exposure.

As such, the criteria for service connection have not been met, and the Veteran's claim is denied.

Bilateral Hand Disorder

The Veteran is seeking service connection for bilateral hand disorder, which he contends is secondary to his service-connected diabetes.  His claim was denied by the May 2009 rating decision.

The Veteran's STRs show that he denied having any neurologic symptoms at both his entrance and separation examinations.  At his separation examination, the Veteran's had normal neurological findings.  In addition, the Veteran reported he was in good health.

In April 2009, the Veteran was afforded a VA examination.  He reported numbness in his hands and forearms that "comes and goes."  He also reported a history of doing a lot of work with his hands.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that it was less likely as not that the Veteran's bilateral hand disorder was related to his diabetes as its onset predated his diagnosis of diabetes by six to eight years.

At the August 2010 DRO hearing, the Veteran asserted that his neurological symptoms had worsened since the April 2009 VA examination and that his hands felt numb.

In October 2010, the Veteran was afforded a VA examination.  He reported that his hands constantly went numb every day.  An EMG showed that the Veteran had carpal tunnel syndrome and did not show evidence of peripheral neuropathy.

In February 2012, the Veteran was afforded a VA examination.  He reported numbness and tingling in his hands since 2004.  After reviewing the claims file, interviewing the Veteran, and conducting a physical examination, the examiner opined that the Veteran's bilateral hand disorder was more than likely caused by a repetitive use injury during his employment as a truck driver after his military service.

In May 2012, a VA examiner reviewed the Veteran's claims file and opined the Veteran's bilateral hand disorder was less likely than not proximately due to the Veteran's service-connected diabetes as EMG testing showed that the Veteran had carpal tunnel syndrome, which was more than likely caused by a repetitive use injury during his employment as a truck driver, and that the Veteran did not have bilateral peripheral neuropathy secondary to diabetes.

After weighing all the evidence, the Board finds the greatest probative value in the multiple VA examiners' opinions.  These opinions are consistent with the Veteran's STRs and post-service treatment records, which shows that his hand symptoms are more likely due to a post-service work injury.  In addition, the opinions explain that the Veteran's present hand complaints, which are related to carpal tunnel syndrome and not to diabetic neuropathy, are of different etiology that have no relation to his service-connected diabetes, and therefore, no opinion regarding aggravation of his bilateral hand disorder was needed.

In addition, the Veteran has not submitted any evidence supporting his contention that his bilateral hand disorder was due to his service-connected diabetes.  

Consideration has been given to the Veteran's assertion that his bilateral hand disorder was due to his service-connected diabetes.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, the etiology of a bilateral hand disorder, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Hand disorders are not the type of condition that is readily amenable to mere lay diagnosis or probative comment regarding its etiology, as the evidence shows that physical examinations that include objective medical testings such as EMGs, x-rays, or MRIs are needed to properly assess and diagnose the disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).

That is, although the Board readily acknowledges that Veteran is competent to report perceived symptoms of his bilateral hand disorder, he has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he has received any special training or acquired any medical expertise in evaluating musculoskeletal or neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran is considered competent to describe symptoms such as hand pain and numbness.  Here, the Veteran has stated that he has experienced hand symptoms, but these symptoms predated his diagnosis of diabetes.  The fact remains that medical investigation into his current hand problems concluded that what he has now is carpal tunnel syndrome that is more likely related to a work injury as objective medical evidence did not demonstrate any peripheral neuropathy.
 
Accordingly, the criteria for service connection have not been, and the Veteran's claim is denied.

Increased Ratings

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule but findings sufficient to identify the disease and the resulting disability, and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21; see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The primary concern for an increased rating for a service connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words "slight," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6. 

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves. 
Diabetes

In a May 2009 rating decision, the Veteran was granted service connection for diabetes and assigned an initial disability rating of 20 percent under Diagnostic Code 7913 effective January 4, 2008, the date the claim was received.

Under Diagnostic Code 7913, a 20 percent rating is assigned when diabetes requires either insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet.  A 40 percent rating is assigned when diabetes mellitus requires insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes that requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Logically, a 60 percent rating cannot be assigned without a veteran meeting all of the criteria for a 40 percent rating. 

At the August 2010 DRO hearing, the Veteran asserted he was entitled to a higher disability rating as he was prescribed two types of insulin and visited his physician twice per month.

However, a 40 percent rating is assigned when diabetes requires insulin, a restricted diet, and regulation of activities.  That is, all three components must be met.  See Middleton v. Shinseki, 727 F.3d 1172, 1178 (2013) (if disability rating criteria are written in the conjunctive, "a veteran must demonstrate all of the required elements in order to be entitled to that higher evaluation" and 38 C.F.R. § 4.7 cannot be used to circumvent the need to demonstrate all required criteria).  In this case, they are not.

Regulation of activities is defined as "avoidance of strenuous occupational and recreational activities."  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007).  In order for a veteran to be entitled to a 40 percent disability rating for diabetes mellitus, medical evidence must be submitted showing that regulation of activities is required.  Id. at 364.

At the DRO hearing, the Veteran testified that his physician had not restricted his activities.  In addition, the Veteran's medical records do not make any mention of any regulation of activities.  In addition, the Veteran's medical records do not show any history of hypoglycemic episodes, and he specifically denied having experienced any at his VA examination for diabetes in October 2010 and February 2012.  While the February 2012 examiner noted that the Veteran reported worsening diabetic symptoms that were uncontrolled with medications, the examiner also noted that the Veteran had documented medical noncompliance.  The examiner further noted that the Veteran had not been hospitalized during the previous 12 months for diabetes or diabetic complications.

Thus, the Veteran's own medical treatment record, the October 2010 VA examination, and the most recent February 2012 VA examination do not demonstrate that the Veteran requires regulation of activities to treat his service-connected diabetes.

As described, the evidence of record fails to show that a schedular rating in excess of 20 percent is warranted for the Veteran's diabetes, and his claim is denied.

Diagnostic Code 7913 Note (1) directs that any compensable complications of diabetes should be evaluated separately, unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. 

In this case, the Veteran has been service connected for several disabilities in conjunction with his diabetes mellitus, including peripheral neuropathy of his left lower extremity and right lower extremity.  In addition, he is alleging service connection for hypertension and erectile dysfunction due to diabetes.  Finally, while he filed a claim for service connection for bilateral hand neuropathy, the claim was denied as discussed more fully above.  Thus, all disabilities related to his diabetes are being addressed in this decision.  Therefore, no additional ratings, other than those considered in this decision, need be considered separately from the Veteran's diabetes. 
Bilateral Lower Extremity Peripheral Neuropathy

In a May 2009 rating decision, the Veteran was granted service connection for left and right lower extremity peripheral neuropathy and assigned an initial disability rating of 10 percent under Diagnostic Code 8521 for paralysis of the external popliteal nerve effective January 4, 2008.  In a March 2011 rating decision, he was granted a 20 percent disability rating effective October 1, 2010, for his left and right lower extremity peripheral neuropathy.

Under Diagnostic Code 8521, mild incomplete paralysis of external popliteal nerve is rated 10 percent disabling, moderate incomplete paralysis of the internal popliteal nerve is rated 20 percent disabling, and severe incomplete paralysis of the internal popliteal nerve is rated 30 percent disabling.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  The Board notes that words such as mild, moderate, and severe are not defined in the Rating Schedule. Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just. 38 C.F.R. § 4.6.
 
The Veteran has been afforded multiple VA examinations.  At the April 2009 VA examination, he reported numbness in both feet and none in his legs.  On examination, he had decreased sensation in both lower extremities primarily in his feet, but he had no muscle atrophy.

At the October 2010 VA examination, the Veteran reported worsening symptoms in his feet that was aggravated by walking more than one mile and sitting more than 30 minutes.  On examination, he continued to have decreased sensation in both lower extremities, but now from the knees down.  He had no muscle atrophy.  Peripheral pulses were normal in the lower extremities.

At the February 2012 VA examination, the Veteran reported worsening lower extremity symptoms.  On examination, he retained normal 5/5 strength with no muscle atrophy.  He had normal reflexes.  He had decreased sensation in his lower legs, ankles, feet, and toes.  He had moderate intermittent pain and paresthesias in the lower extremities.  He had lower extremity hair loss and shiny skin.

Thus, applying the regulations to the facts in the case, the Board finds that the criteria for a disability rating in excess of 10 percent are not met prior to October 1, 2010.  The RO assigned a 10 percent rating under Diagnostic Code 8521.  At the April 2009 VA examination, he had decreased sensation in his feet, but no other significant findings.  Therefore, the Board finds that the criteria for an initial disability rating in excess of 10 percent are not met as the evidence of record simply does not support a 20 percent rating.  However, by October 2010, the Veteran's decreased sensation extended to his knees, and thus, demonstrated a worsening of this condition consistent with the 20 percent rating assigned.  Despite the Veteran's reports of worsening symptoms at the February 2012 VA examination, the examination results were similar.  Therefore, the Board finds that the criteria for a disability rating in excess of 20 percent are not met in either leg as the evidence of records does not show severe incomplete paralysis of the affected nerve in either lower extremity.  Looking to the examination reports, the Veteran's peripheral neuropathy in his lower extremities was clearly symptomatic.  However, at no time was it suggested that the condition was severe.  The Veteran reported being able to walk a mile, and the examiner found at most moderate symptoms on any test, and often found normal results.

As described, the criteria for a schedular rating in excess of 10 percent for the Veteran's left and right lower extremity peripheral neuropathy prior to October 1, 2010, and in excess of 20 percent after October 1, 2010, have not been met and his claims are denied. 

Extraschedular Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  The question of an extraschedular rating is a component of a claim for an increased rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

The Court has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

With regard to diabetes, the evidence fails to show anything unique or unusual about the Veteran's diabetes that would render the schedular criteria inadequate.  Such a conclusion is supported by the fact that the schedular rating criteria for evaluating diabetes directs VA to separately rate any compensable residuals from the diabetes.  In this case, the Veteran receives separate ratings for peripheral neuropathy of both lower extremities.  The schedular rating criteria that are assigned for the Veteran's diabetes mellitus focus on the medication required to control the disease and whether control requires activity or diet modification.  It is not shown that the Veteran experiences any symptoms from his diabetes that causes an impairment that has not already been separately rated.  This would suggest that the Veteran's case of diabetes is not unique or unusual, and that the Veteran's disability level and symptomatology are reasonably described by the schedular rating criteria.  

With regard to peripheral neuropathy of both lower extremities, the evidence fails to show anything unique or unusual about the Veteran's peripheral neuropathy that would render the schedular criteria inadequate.  The Veteran's main symptoms are pain, tingling, and numbness (essentially sensory impairment).  These are precisely the symptoms contemplated by the Diagnostic Codes for neurologic impairment.  Moreover, the Diagnostic Codes for neurologic impairment use terms such as mild, moderate, and severe, etc., which provides the flexibility to take into account all of the symptoms attributed to the Veteran's neurologic impairment within the confines of the schedular ratings which are assigned.

As such, the schedular rating criteria reasonably describe the symptoms caused by the service connected disabilities on appeal, and therefore referral for consideration of an extraschedular rating is not warranted.

The Board has also considered whether an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  Here, the Veteran filed a claim for TDIU in September 2011.  He asserted that he was entitled to TDIU due to his service-connected disabilities, including diabetes and peripheral neuropathy of both legs.  His TDIU claim was granted by a March 2015 rating decision, effective September 30, 2011.  He has not separately alleged that he is unemployable solely due to his diabetes mellitus and its associated disabilities.  Thus, the Board finds that Rice is inapplicable 


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.

Service connection for a bilateral hand disorder is denied.

An initial disability rating in excess of 20 percent for service-connected diabetes is denied.

An initial disability rating in excess of 10 percent for service-connected left lower extremity peripheral neuropathy prior to October 1, 2010, and in excess of 20 percent after October 1, 2010, is denied.

An initial disability rating in excess of 10 percent for service-connected right lower extremity peripheral neuropathy prior to October 1, 2010, and in excess of 20 percent after October 1, 2010, is denied.


REMAND

The Veteran is currently diagnosed with diabetes, hypertension, and erectile dysfunction.  The diabetes was formally diagnosed in approximately 2005, although he had elevated blood sugars as early as 2004.  On a February 2012 VA examination it was noted that the Veteran's diabetes had not resulted in any renal impairment.

The Veteran was diagnosed with hypertension in approximately 2000 and erectile dysfunction in 2004.  He asserted that his hypertension and erectile dysfunction are secondary to his diabetes.

Additionally, the Veteran served in Vietnam and is therefore presumed to have been exposed to herbicides such as Agent Orange.

Hypertension is not presumptively associated with herbicide exposure.  Nevertheless, the National Academy of Sciences (NAS) Institute of Medicine's Veterans and Agent Orange: Update 2012 (2012 Update) concluded that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension (the distinctions among categories are based on statistical association, not on strict causality).  See Nat'l Acad. of Sci., Inst. of Med., Veterans & Agent Orange: Update 2012 (2013).  This category is defined to mean that evidence suggests an association between exposure to herbicides and the outcome, but a firm conclusion is limited because chance, bias, and confounding could not be ruled out with confidence.

While medical opinions regarding the Veteran's hypertension and erectile dysfunction were obtained in April 2009, October 2010, and May 2012, the opinions of the examiners were not provided with sufficient specificity to reach a conclusion in this case.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran's claims file to a VA examiner.  If the examiner cannot answer the Board's questions without an examination, one should be provided.  A complete rationale should be provided for any opinion expressed.  The examiner should address the following questions:

a)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension either began during or was otherwise caused by his military service, to include as a result of his presumed herbicide exposure?  In doing so, the examiner should discuss the relevance, if any, of the Veteran's blood pressure readings at his entrance and separation examinations.

b)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was caused by his service connected diabetes?  In so doing, the examiner should discuss the relevance, if any, of the fact that the Veteran's diabetes has not caused any renal dysfunction.

c)  Is it at least as likely as not (50 percent or greater) that the Veteran's hypertension was aggravated (meaning that the hypertension was made permanently worse) by the diabetes?

d)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction either began during or was otherwise caused by his military service, to include as a result of his presumed herbicide exposure?

e)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction was caused by his service connected diabetes?  In so doing, the examiner should discuss the relevance, if any, of the fact that the Veteran's diabetes has not caused any renal dysfunction.

f)  Is it at least as likely as not (50 percent or greater) that the Veteran's erectile dysfunction was aggravated (meaning that it was permanently worsened beyond the natural progression of the condition) by the Veteran's diabetes?

2.  Then readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  





The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


